                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                               3:20-cv-00016-RJC-DSC

MY’KA EL,                           )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )
                                    )                           ORDER
                                    )
                                    )
MECKLENBURG COUNTY,                 )
                                    )
            Defendant.              )
___________________________________ )

        THIS MATTER is before the Court on review of this docket in this matter.

        Plaintiff My’Ka El (“Plaintiff”) filed a pro se civil action on January 9, 2020 pursuant to

42 U.S.C. § 1983 and the “Freedman Bureau Bill 1865.” [Doc. 1]. After granting Plaintiff in

forma pauperis status, the Court conducted initial review of Plaintiff’s Complaint pursuant to 28

U.S.C. § 1915(e)(2). The Court found that Plaintiff failed to state a claim upon which relief can

be granted and allowed Plaintiff thirty (30) days from March 6, 2020 to amend his Complaint in

accordance with the terms of the Court’s Order. [Doc. 3]. The Court advised Plaintiff that if he

failed to timely file an amended Complaint, this action would be dismissed without prejudice and

without further notice to Plaintiff. [Id.].

        More than 30 days have passed, and Plaintiff has not filed an amended Complaint. The

Court will, therefore, dismiss this action without prejudice.




       Case 3:20-cv-00016-RJC-DSC Document 9 Filed 03/26/21 Page 1 of 2
                                                               ORDER

                         IT IS, THEREFORE, ORDERED that Plaintiff’s Complaint is dismissed [Doc. 1]

              without prejudice.

                         The Clerk is instructed to terminate this action.


Signed: March 26, 2021




                         Case 3:20-cv-00016-RJC-DSC Document 9 Filed 03/26/21 Page 2 of 2
